PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Leif Lindgren, et al.
Application No. 16/305,654
Filing Date: November 29, 2018
Attorney Docket No. H6182-00004
For: VISION SYSTEM AND METHOD FOR A MOTOR VEHICLE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed January 14, 2022, to accept a delayed submission of a certified copy of the foreign application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of James P. Purrington, Jr. appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of European Application No. 16172442.2 received on June 24, 2021.  

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record.  
Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions
	
cc: 	James P. Purrington, Jr.
	Dickinson Wright PLLC
	350 S. Main Street
	Suite 300
	Ann Arbor, MI  4814